IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF HERMAN EDWARD              : No. 377 WAL 2019
RAWLINGS, DECEASED                          :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: EDWARD D. RAWLINGS,            : from the Order of the Superior Court
EXECUTOR OF THE ESTATE OF                   :
HERMAN EDWARD RAWLINGS                      :

IN RE: ESTATE OF HERMAN EDWARD              : No. 378 WAL 2019
RAWLINGS, DECEASED                          :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: EDWARD D. RAWLINGS,            : from the Order of the Superior Court
EXECUTOR OF THE ESTATE OF                   :
HERMAN EDWARD RAWLINGS                      :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.